Citation Nr: 1241232	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-47 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Son


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In the United States Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1(2009), where a Veteran's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  The medical evidence of record indicates that the Veteran has been diagnosed with depression, anxiety disorder, and dementia.  The Board has recharacterized the issue on appeal as indicated above. 

In September 2011 the Board remanded the case for additional development.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Anxiety disorder had its onset in service.

2.  Depression was caused by service-connected hearing loss.

3.  Dementia was caused by service-connected hearing loss.

CONCLUSIONS OF LAW

1.  Anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Depression was incurred as a result of the Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

3.  Dementia was incurred as a result of the Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for anxiety disorder, depression, and dementia constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks entitlement to service connection for a psychiatric disorder.  He contends that his psychiatric disorder is due to falling overboard in service.  He reports that when he fell overboard another sailor fell overboard at around the same time and was not recovered.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a)(West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Review of the service treatment records reveals that the Veteran complained of "depression and excessive worry" in a Report of Medical History dated in May 1968.  The Veteran was noted to have family problems that were causing undue strain, and depression not currently disabling. 

In a statement dated in April 2007, Dr. N.M. reported that the Veteran had complaints of depression, anxiety, daytime drowsiness, and memory difficulty.  In a treatment note dated in January 2008, the Veteran complained of poor memory but denied feeling depressed, crying spells, suicidal ideations, homicidal ideations, and anhedonia.  The diagnosis was dementia.

On a private neuropsychological evaluation in February 2008, the Veteran was noted to be treated with Wellbutrin for depressive features since May 2007.  He was noted to have had difficulty adjusting to his current lifestyle, to have nightmares at least twice weekly, and to obtain less pleasure in activities.  He denied any active suicidal ideation, intent or plan.  The physician noted that the test results in conjunction with the reported history of progressive cognitive decline and some compromise in management of activities of daily living are consistent with an early probable dementia process.  In a private treatment note dated in April 2008 the Veteran was noted to have no depression, sleep disturbances, hyperactivity, attention deficit, irritability, anxiety, or hallucinations.  He was diagnosed with dementia.  In July 2008 the Veteran was noted to deny auditory hallucinations, visual hallucinations, illusions, delusions, paranoia, ideas of reference, and isolation.  He was again diagnosed with dementia.

Lay statements of record from the Veteran's spouse, son, and friends, report that the Veteran related the incident of falling overboard and of the other sailor falling overboard and drowning.  Deck logs have been obtained regarding the two ships reported by the Veteran and do not reveal any indication that the Veteran was washed overboard.

VA examinations were conducted in November 2011 and January 2012.  The November 2011 VA examiner noted that the record contained notes about PTSD symptoms but that a diagnosis of PTSD could not be assessed based on the current examination and clinical findings due to the Veteran's severe cognitive impairment.  The January 2012 VA examiner noted that the Veteran carries a diagnosis of dementia and that the record also references diagnoses of depression and PTSD; she stated that given the extent of the Veteran's cognitive impairment she was unable to adequately assess for the presence of additional mental disorders, and therefor an opinion could not be asserted determining the nature, extent, onset, and etiology of any psychiatric disorder found to be present without resort to speculation.

In a statement received in August 2012, the Veteran's wife stated that the original claim for service connection in January 2008 was filed because the Veteran was seeking help for feelings of fear of water and severe nightmares.  She also submitted an article from a Veterans of Foreign Wars magazine regarding a possible link between severe hearing loss and the development of dementia.  The Veteran is service connected for bilateral hearing loss rated as 40 percent disabling.

In November 2012, the Board obtained a VHA opinion from a psychiatrist.  After reviewing the claims folder, the psychiatrist found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However:

There is sufficient evidence to make a diagnosis of Anxiety Disorder Not Otherwise Specified, and "I believe that it is at least as likely as not that this was related to the Veteran's military service.

The psychiatrist further opined that:

Hearing loss has been shown to be associated with the subsequent development of dementia....Hearing loss has been associated with increased suspiciousness and could conceivably have contributed to anxiety symptoms and depression in this Veteran.

While the record does not support a grant of service connection for PTSD, after a careful review of the evidence of record, the Board finds that service connection is warranted for anxiety disorder, depression, and dementia.  The Veteran reported depression and excessive worry during service, and the recent VHA psychiatrist's opinion was that the Veteran had anxiety disorder that was at least as likely as not related to his military service.  Furthermore, this psychiatrist provided an opinion that attributed the Veteran's depression and dementia to his service connected bilateral hearing loss which, the Board notes, is rated as 40 percent disabling.  

Therefore, the evidence shows that the Veteran's anxiety disorder is related to his period of active service, and that his depression and dementia were caused by his service connected bilateral hearing loss.  The Board finds that service connection is warranted.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 


ORDER

Service connection for anxiety disorder, depression and dementia is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


